department of the treasury internal_revenue_service washington d c srv figo o sec_4 yoy4 of ei contact person id number telephone number ope eo fo aug date employer_identification_number legend a dear sir or madam this is in reply to your letter of date regrading the effect on your tax status of providing funding to and assisting a in carrying out its program you are exempt under sec_5o0l c of the internal_revenue_code and are a private_operating_foundation within the meaning of sec_4942 of the code you also represent that you are an exempt_operating_foundation within the meaning of sec_4940 ais exempt under sec_50li c of the code and has a ruling treating it as a public charity within the meaning of sec_509 a i and b i a vi of the code during a year advance_ruling period successful lives in the community a is to provide housing and a continuum of services to help prepare these youths to live on their own its charitable purpose is to improve opportunities for at-risk youth to live meaningful you were established to provide long-term care to children primarily through foster homes you are actively involved in this program have several offices in various parts of the country and have a large number of employees including social workers one of your offices is located in the same city as a you have indicated that you were influential in establishing a of a’s initial directors is the director of your office located in the same region as a your director is also the chairperson of a and will spend a portion of her time working for a you will also be providing direct assistance to a’s clients and will help coordinate services provided to them by other agencies you will provide leadership and technical assistance to help develop a’s program and will provide training as needed n addition one in addition to the active assistance you will be providing a you have entered into what you refer to as a program-related_investment agreement hereinafter referred to as the agreement under this agreement you will be providing monies to a over a set period of time these funds are restricted and must be used exclusively by a in furtherance of the purposes for which you have been recognized as exempt re you have requested the following rulings your distribution to a under the agreement is a program related investment within the meaning of sec_4944 of the code your distributions to a are qualifying distributions within the meaning of sec_4942of the code and have been made directly for the active_conduct of your activities within the meaning of sec_4942a sec_50l c of the code exempts from federal_income_tax organization organized and operated exclusively for charitable or educational_purposes sec_509 of the code provides that unless specifically excepted a domestic or foreign organization described in sec_5ol c is a private_foundation and subject_to the excise_taxes of chapter sec_4942 of the code imposes a tax on the undistributed_income_of_a_private_foundation sec_4942 of the code defines undistributed_income as the amount by which the distributable_amount exceeds the qualifying distributions of the foundation sec_4942 of the code provides in general that qualifying distributions are direct expenditures_for c b charitable purposes or for assets to be used for these purposes such distributions include payments to public_charities and operating_foundations but not payments to organizations controlled by the foundation or disqualified persons or to private nonoperating foundations unless the requirements of sec_4942 are met sec_4942 of the code defines an operating_foundation as any organization which makes qualifying distributions directly for the active_conduct of the activities constituting the purpose or function for which it is organized and operated equal to substantially_all or the lesser_of its adjusted_net_income or its minimum_investment_return requirements of the assets endowment or support_test described in the applicable sections of the regulations in addition it must satisfy the sec_53 a - a of the foundation and similar excise_tax defines qualifying_distribution as i any amount including program-related investments as defined in sec_4944 and reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 or b other than any contribution to-- a a private_foundation which is not an operating_foundation as defined in sec_4942 except as provided in paragraph c of this section or b an organization controlled directly or indirectly by the contributing private_foundation or one or more disqualified persons with respect to such foundation except as provided in paragraph c of this section re sec_63 a -2 c ii of the regulations provides examples of assets which are ‘used or held for use directly in carrying out the foundation's exempt purpose’ include a any interest in a functionally_related_business as defined in subdivision iii of this subparagraph or in a program-related_investment as defined in sec_4944 and b sec_53_4942_b_-1 i ii of the regulations defines an operating_foundation as any private_foundation which in addition to satisfying the assets_test the endowment_test or the support_test set forth in sec_53_4942_b_-2 b and c makes qualifying distributions within the meaning of sec_53_4942_a_-3 directly for the active_conduct of activities constituting its charitable educational or other similar exempt_purpose equal in value to substantially_all of the lesser_of the foundation's adjusted_net_income as defined in sec_53_4942_a_-2 d or minimum_investment_return as defined in sec_53_4942_a_-2 sec_53 b -i b i of the regulations provides that qualifying distributions are not made by a foundation ‘directly for the active_conduct of activities constituting its charitable educational or other similar exempt purpose’ unless such qualifying distributions are used by the foundation itself rather than by or through one or more grantee organizations which receive such qualifying distributions directly or indirectly from such foundation thus grants made to other organizations to assist them in conducting activities which help to accomplish their charitable educational or other similar exempt_purpose are considered an indirect rather than direct means of carrying out activities constituting the charitable educational or other similar exempt_purpose of the grantor foundation regardless of the fact that the exempt_activities of the grantee organization may assist the grantor foundation in carrying out its own exempt_activities however amounts paid to acquire or maintain assets which are used directly in the conduct of the foundation’s exempt_activities such as the operating_assets of a museum public park or historic site are considered direct expenditures_for the active_conduct of the foundation’s exempt_activities likewise administrative expenses such as staff salaries and traveling expenses and other operating costs necessary to conduct the foundation’s exempt_activities regardless of whether they are ‘directly for the active conduct’ of such exempt_activities shall be treated as qualifying distributions expended directty for the active_conduct of such exempt_activities if such expenses and costs are reasonable in amount sec_53 b -i b of the regulations provides that if a foundation makes or awards grants scholarships or other_payments to individual beneficiaries to support active programs conducted to carry out the foundation’s charitable educational or other similar exempt_purpose such grants scholarships or other_payments will be treated as qualifying distributions made directly for the active_conduct of exempt_activities for purposes of paragraph a of this section only if the foundation apart from the making or awarding of the grants scholarships or other_payments otherwise maintains some significant involvement as defined in subdivision ii of this subparagraph in the active programs in support of which such grants scholarships or other_payments were made or awarded whether the making or awarding of grants scholarships or other_payments constitutes qualifying distributions made directly for the active_conduct of the foundation’s exempt_activities is to be determined on the basis of the facts and circumstances of each particular case the test applied is a qualitative rather than a strictly quantitative one therefore if the foundation maintains a significant involvement as defined in subdivision ii of this subparagraph it will not fail to meet the general_rule of subparagraph of this paragraph solely because more of its funds are devoted to the making or awarding of grants scholarships or other_payments than to the active programs which such grants scholarships or other_payments support however if a foundation does ne more than select screen and investigate applicants for grants or scholarships pursuant to which the recipients perform their work or studies alone or exclusively do re under the direction of some other organization such grants or scholarships will not be treated as qualifying distributions made directly for the active_conduct of the foundation’s exempt_activities the administrative expenses of such screening and investigation as opposed to the grants or scholarships themselves may be treated as qualifying distributions made directly for the active_conduct of the foundation’s exempt_activities sec_53 b -i b i ii of the regulations provides for the purposes of this subparagraph a foundation will be considered as maintaining a ‘significant involvement’ in a charitable educational or other similar exempt activity in connection with which grants scholarships or other_payments are made or awarded if-- a an exempt_purpose of the foundation is the relief of poverty or human distress and its exempt_activities are designed to ameliorate conditions among a poor or distressed class of persons or in an area subject_to poverty or national disaster such as providing food or clothing to indigents or residents of a disaster_area the making or awarding of the grants or other_payments to accomplish such exempt_purpose is direct and without the assistance of an intervening organization or agency and the foundation maintains a salaried or voluntary staff of administrators researchers or other personnel who supervise and direct the activities described in this subdivision a on a continuing basis or b the foundation has developed some specialized skills expertise or involvement in a particular discipline or substantive area such as scientific or medical_research social work education or the social sciences it maintains a salaried staff of administrators researchers or other personnel who supervise or conduct programs or activities which support and advance the foundation’s work in its particular area_of_interest and as a part of such programs or activities the foundation makes or awards grants scholarships or other_payments to individuals to encourage and further their involvement in the foundation's particular area_of_interest and in some segment of the programs or activities carried on by the foundation such as grants under which the recipients in addition to independent study attend classes seminars or conferences sponsored or conducted by the foundation or grants to engage in social work or scientific research projects which are under the general direction and supervision of the foundation sec_53 b -l c of the regulations provides that for purposes of this section the term ‘substantially all’ shall mean percent or more sec_4944 of the code imposes a tax on a private_foundation that invests any amount in such a manner as to jeopardize the carrying out of any of its exempt purposes sec_4944 of the code provides that program related investments are not considered investments which jeopardize the carrying out of exempt purposes this section defines program- related investments as investments the primary purpose of which is to accomplish one or more of the purposes described in sec_170 and no significant purpose of which is the production_of_income or the appreciation of property sec_53_4944-3 of the regulations provides that for purposes of sec_4944 and sec_53_4944-1 through a ‘program-related investment’ shall not be classified as an investment which jeopardizes the carrying out of the exempt purposes of a private_foundation re a program-related_investment is further defined as an investment which possesses the following characteristics i the primary purpose of the investment is to accomplish one or more of the purposes described in sec_170 ii no significant purpose of the investment is the production_of_income or the appreciation of property and iii no purpose of the investment is to accomplish one or more of the purposes described in sec_170 d sec_53_4944-3 i of the regulations provides that an investment shall be considered it as made primarily to accomplish one or more of the purposes described in sec_170 if significantly furthers the accomplishment of the private foundation’s exempt_activities and if the investment would not have been made but for such relationship between the investment and the accomplishment of the foundation’s exempt_activities for purposes of sec_4944 and sec_53_4944-1 through the term ‘purposes described in sec_170 b ’ shall be treated as including purposes described in sec_170 whether or not carried out by organizations described in sec_170 the submitted information establishes that you are distributing funds to a and that a has been recognized as exempt under sec_5ol c of the code and is currently being treated as a publicly_supported_organization these funds are to be used by a to accomplish section c b purposes in addition to providing economic support to a you are actively involved in both its management and assisting it to accomplish its exempt purposes through the provision of both personnel and technical assistance the information you have submitted establishes that the primary purpose of your distribution to a is to accomplish one or more of the purposes described in sec_170 the investment does not envision the production_of_income and it will not be used to accomplish one or more of the purposes described in sec_170 _ an investment shall be considered as made primarily to accomplish one or more of the purposes described in sec_170 b even if carried out by an organization not described in sec_170 see sec_53_4944-3 a i of the regulations accordingly based on the information you have submitted we have concluded that your investment in a is both a qualifying_distribution and a program related investment see sec_53 a - ah i of the regulations an operating_foundation in addition to satisfying the assets_test the endowment_test or the support_test must make qualifying distributions directly for the active_conduct of activities constituting its charitable educational or other similar exempt_purpose equal in vaiue to substantially_all of the lesser_of the foundation’s adjusted_net_income or minimum_investment_return see sec_53_4942_b_-1 i ii of the regulations sec_53 b -l c of the regulations provides that for purposes of this section the term ‘substantially all’ mean sec_85 percent or more sec_53 b -i b l of the regulations provides that qualifying distributions generally are not made by a foundation ‘directly for the active_conduct of activities constituting its exempt purpose’ unless such qualifying distributions are used by the foundation itself rather than by or through one or more grantee organizations however even where a private_foundation has made a grant to another organization if it maintains some significant involvement in the active_conduct of uw ct re the program the distributions will be considered having been made directly for the active_conduct of its exempt purposes and the foundation will be considered a private_operating_foundation see sec_53 b -i b of the regulations the information you have submitted indicates that you are maintaining a significant involvement in the activities carried on by a both through your direct involvement in various aspects of its program and your role in directing its activities investment in a and subsequent expenditures you shall make to assist a in carrying on its program are considered qualifying distributions made directly for the active_conduct of activities constituting your regulations exempt_purpose within the meaning of sec_53 b -i b i of the therefore both your initial ’ accordingly based on the information submitted and upon the representations you have made we have concluded that your distribution to a under the agreement is a program related investment within the meaning of sec_4944 of the code your distributions to a are qualifying distributions within the meaning of sec_4942 of the code and have been made directly for the active_conduct of your activities within the meaning of sec_4942 a this letter is limited to the code sections discussed herein it cannot be relied upon as a ruling that you qualify as a private_operating_foundation within the meaning of sec_4942 j of the code or an exempt_operating_foundation described in sec_4940 because this letter could help resolve any questions about your private_foundation tax_liability you should keep it in your permanent records we are sending a copy of this letter to your key district_director this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any question about this ruling please contact the person whose name and telephone number are shown in the heading of this letter concerning reporting requirements please contact your key district_director for other matters including questions sincerely qtignad ering carer garland a carter chief exempt_organizations technical branch
